 Case 1:20-cv-01232-JDB-jay Document 4 Filed 10/29/20 Page 1 of 2                  PageID 19



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  EASTERN DIVISION

VINSON BRENT TAYLOR,

       Petitioner,

v.                                                                  No. 1:20-cv-01232-JDB-jay

ANGELA OWENS,

       Respondent.

                     ORDER DIRECTING CLERK TO MODIFY DOCKET
                                      AND
                      RESPONDENT TO RESPOND TO THE PETITION
       Petitioner, Vinson Brent Taylor, has filed a pro se habeas corpus petition pursuant to 28

U.S.C. § 2241 (the “Petition”). (Docket Entry (“D.E.”) 1.) The pleading is before the Court for

preliminary review. See 28 U.S.C. § 2243; Harper v. Thoms, No. 02–5520, 2002 WL 31388736,

at *1 (6th Cir. Oct. 22, 2002).

       Petitioner asserts that the Bureau of Prisons (“BOP”) has miscalculated his prison credits

under Willis v. United States, 438 F.2d 923 (5th Cir. 1971) (per curiam). It appears from the

Petition and the exhibits attached thereto that Taylor may have exhausted the administrative

remedies available to him in the prison system. It is therefore ORDERED that the Clerk shall

serve a copy of the Petition and this order on Respondent, Angela Owens,1 by certified mail in

accordance with Rule 4 of the Rules Governing Section 2254 Cases in the United States District




       1
         Petitioner is currently imprisoned at the Federal Correctional Institution in Memphis,
Tennessee. The warden of that facility is Angela Owens. The Clerk is DIRECTED to substitute
Owens for the United States of America as Respondent. See 28 U.S.C. §§ 2242, 2243; Rumsfeld
v. Padilla, 542 U.S. 426, 434-35 (2004).
 Case 1:20-cv-01232-JDB-jay Document 4 Filed 10/29/20 Page 2 of 2                   PageID 20




Courts (“Section 2254 Rules”).2 The Clerk is further DIRECTED to provide a copy of the Petition

and this order to the United States Attorney for the Western District of Tennessee, United States

Attorney General William P. Barr, and Kathleen Hawk Sawyer, the Director of the BOP.

       It is ORDERED that Respondent shall respond to the Petition within twenty-eight days of

entry of this order. Petitioner may, if he chooses, submit a reply to Respondent’s response within

twenty-eight days of service. Petitioner may request an extension of time to reply by filing a

motion on or before the due date of his reply.

       IT IS SO ORDERED this 29th day of October 2020.


                                             s/ J. DANIEL BREEN
                                             UNITED STATES DISTRICT JUDGE




       2
        These Rules are applicable to habeas petitions under 28 U.S.C. § 2241. See Section 2254
Rules, Rule 1(b) (“The district court may apply any or all of these rules to a habeas petition not
covered by Rule 1(a).”)
                                               2
